Exhibit OPTION AGREEMENT THIS OPTION AGREEMENT, effective as of May 5, 2008, by and between LAPOLLA INDUSTRIES, INC. a Delaware corporation (the “Company”) and DOUGLAS J. KRAMER (the “Executive”). WHEREAS, the Board of Directors of the Company previously authorized and approved the Equity Incentive Plan, effective as of July 12, 2005 ("Plan"), which Plan was amended effective as of January 16, 2007.The Plan provides for the grant of Options to employees, directors and consultants of the Company.Unless otherwise provided herein all defined terms shall have the respective meanings ascribed to them under the Plan; WHEREAS, Company and Executive previously entered into an Option Agreement dated July 12, 2005, which Agreement was amended as of July 28, 2005 (said Agreement and amendment are collectively referred to as the “Prior Agreement”); WHEREAS, Company and Executive have determined that it would be in the best interests of Company and Executive to amend certain provisions of the Prior Agreement as they relate to the options that were granted to Executive to acquire 2,000,000 shares of the Company’s common stock, $.01 par value per share, at any exercise price of $.67 per share (“Existing Options”); and WHEREAS, the Company has determined that an option to acquire an additional 2,000,000 shares of Company common stock, $.01 par value per share should be granted to Executive, effective May 5, 2008. NOW, THEREFORE, in consideration of the respective agreements of the parties contained herein, it is agreed as follows: A.
